Citation Nr: 0314211	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-02 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 50 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
productive of total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the August 2000 rating decision, the January 2001 
Statement of the Case, and the August 2002 Supplemental 
Statement of the Case.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for the denial, and 
provided him with additional opportunity to present evidence 
and argument in support of his claim.  In addition, the 
Supplemental Statement of the Case specifically advised the 
veteran of the provisions of the VCAA.  Therefore, the Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered all pertinent VA clinical records and private 
medical reports, and afforded the veteran a VA medical 
examination.  The veteran did not request a personal hearing.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran believes that he is entitled to a 100 percent 
evaluation for his PTSD because it has rendered him 
unemployable.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
Diagnostic Codes identify various disabilities.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The record shows that the RO granted service connection for 
PTSD in a November 1999 rating decision and assigned a 30 
percent disability evaluation effective from February 1999.  
The RO subsequently assigned a 70 percent evaluation 
effective from September 1999, and a 30 percent evaluation 
effective from October 1999.  In December 1999, the veteran 
requested an evaluation in excess of 30 percent for his PTSD.  
In the August 2000 rating decision, the RO denied the 
veteran's claim for a higher rating and the present appeal 
ensued.  During the course of this appeal, the RO increased 
the assigned evaluation to 50 percent, effective from October 
1999.

In relation to the current appeal, records from Holzer 
Medical Center show that the veteran was admitted in August 
1999 with chest pain.  He reported that the symptoms began 
while undergoing counseling for his PTSD.  The veteran 
experienced a panic attack while being treated in the 
emergency room.  All cardiac testing was negative and the 
veteran was diagnosed with chest pain of uncertain etiology, 
likely related to PTSD and anxiety with panic attack.  

VA treatment records from September 1999 show that the 
veteran presented with complaints including panic attacks, 
flashbacks, insomnia, intrusive thoughts, anger control 
problems, survival guilt, and poor memory and concentration.  
He was assessed with PTSD and major depressive disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
45.  The following month, the veteran reported the same 
symptoms and stated that he felt depressed and irritable.  He 
had stopped using Prozac because it did not help.  

In his written application for increased compensation based 
on unemployability, the veteran reported that he had worked 
full-time in sales from April 1992 to April 1996.  He had 
last worked full-time in October 1997.  In an attached 
statement, the veteran claimed that he was unemployable due 
to severe panic attacks.  His irritability, mood swings, and 
sleep impairment also hindered his ability to work.

In a December 1999 report, J. Edward Black, Ph.D., the 
veteran's treating psychologist, stated that the veteran had 
severe symptomatology due to his PTSD.  The veteran's 
symptoms included hypervigilance, social isolation, 
nightmares, and anxiety.  He stated that the veteran had been 
seen for a total of 36 individual outpatient sessions.  The 
veteran had experienced significant panic attacks during 
treatment, one of which required transport to the local 
hospital.  Dr. Black opined that the veteran was unable to 
work due to his current anxiety level, as well as his 
inability to handle the daily stress associated with working.  

In a January 2000 VA clinical note, the veteran reported an 
improvement in depression and nightmares with medication.  He 
continued to become upset easily and to have panic attacks 
when near people.  The mental status examination was negative 
other than a dysphoric mood.  The veteran was assigned a GAF 
score of 55.  The veteran's former employer reported in June 
2000 that the veteran had worked full-time in sales from 
September 1992 to May 1996.  The veteran had lost no time due 
to disability and he was terminated due to a reduction in the 
sales force.  

At a July 2000 VA examination, the veteran reported that he 
had been hospitalized overnight for panic attacks.  He denied 
other psychiatric hospitalizations or history of suicide 
attempts.  He had last worked in October 1997 selling 
insurance.  He now spent his time at home with his children.  
He reported current symptoms of nightmares, panic attacks, 
somatic complaints, irritability, and avoidance of people.  
He had panic attacks and intrusive thoughts daily.  He had 
seen a psychologist regularly since December 1998.  

Mental status evaluation found the veteran to be well groomed 
and cooperative.  He exhibited an appropriate affect and a 
dysphoric mood.  The veteran denied hallucinations and 
delusions but sometimes had suicidal ideations.  Speech and 
thought processes were normal, and psychomotor activity and 
cognitive functions were intact.  The veteran was diagnosed 
with chronic PTSD, and mood disorder due to chronic pain and 
narcotic treatment.  The veteran was assigned a current GAF 
score of 52 and a past year GAF score of 55.

VA treatment records dated April 2001 show that the veteran 
reported depressed mood, decreased energy, nightmares, poor 
sleep, flashbacks, intrusive thoughts, and anxiety with 
frequent panic attacks.  He denied psychotic symptoms.  The 
veteran was assigned a GAF score of 49.  Later that month, 
the veteran presented with suicidal ideation and reported 
that he had thought of using a gun to kill himself.  

In an April 2001 letter, Dr. Black wrote that the veteran's 
working diagnosis was PTSD and that he had a GAF score of 46.  
He opined that the veteran clearly had severe symptomatology 
secondary to his PTSD.  The veteran had now been seen for a 
total of 49 therapy sessions.

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  A 50 percent evaluation is warranted when 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a 100 percent 
evaluation have been met.  In this regard, the Board finds 
that the veteran has been rendered unemployable due to the 
severity of his PTSD symptomatology.  The evidence of record 
confirms that the veteran has not been employed since 1997.  
The treatment records establish an ongoing pattern of severe 
symptoms, such as suicidal thoughts and panic attacks, and 
GAF scores that are representative of an inability to 
maintain employment.  Notably, Dr. Black, the veteran's 
treating psychologist, has opined that he is unable to work 
due to the symptoms associated with his PTSD.  The record 
contains no evidence in contradiction to this opinion.  
Accordingly, the appeal is granted.




ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

